EXHIBIT 10.1

THIRD SUPPLEMENTAL INDENTURE

THIRD SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) dated as of
January 12, 2018, among Resolute Forest Products Inc., a Delaware corporation
(the “Issuer”), the guarantors party hereto (the “Guarantors”), and Wells Fargo
Bank, National Association, as trustee (the “Trustee”) under the indenture
referred to below.

WHEREAS the Issuer, the Guarantors and the Trustee have heretofore executed an
indenture, dated as of May 8, 2013, as supplemented by the First Supplemental
Indenture, dated as of November 30, 2015 and the Second Supplemental Indenture,
dated as of April 25, 2016 (as so supplemented, the “Indenture”), providing for
the issuance of the Issuer’s 5.875% Senior Notes Due 2023 (the “Notes”),
pursuant to which an aggregate principal amount of approximately $600,000,000 of
Notes have been validly issued and are outstanding as of the date hereof;

WHEREAS, Section 9.02 of the Indenture provides that the Issuer and the Trustee
may amend the Indenture with the written consent of the holder or holders of a
majority in aggregate principal amount of the outstanding Notes (including
consents obtained in connection with a tender offer or exchange for the Notes)
(the “Requisite Consents”);

WHEREAS, pursuant to a written consent, dated as of December 20, 2017, between a
Holder of a majority in aggregate principal amount of the outstanding Notes and
the Issuer (the “Consent”), a majority in principal amount of the outstanding
Notes have validly provided consents and not validly revoked their consents to
the adoption of the amendments to the Indenture and the Notes specified below
and thus the Requisite Consents have been received;

WHEREAS, this Supplemental Indenture has not resulted in a material modification
of the notes previously issued under the Indenture for Foreign Account Tax
Compliance Act (FATCA) purposes;

WHEREAS, having received the Requisite Consents from the holders of the
outstanding Notes, pursuant to Section 9.02 of the Indenture, the Issuer and the
Trustee desire to amend the Indenture;

WHEREAS, the Issuer has delivered to the Trustee, in accordance with
Section 9.06 of the Indenture, (i) an Officer’s Certificate and (ii) an Opinion
of Counsel stating that the execution of this Supplemental Indenture is
authorized or permitted by the Indenture; and

WHEREAS, the Issuer has requested that the Trustee execute and deliver this
Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Issuer and the Trustee mutually covenant and agree for the
equal and ratable benefit of the holders of the Notes as follows:

1.    Defined Terms. As used in this Supplemental Indenture, terms defined in
the Indenture or in the preamble or recital hereto are used herein as therein
defined, except that the term “holders” in this Supplemental Indenture shall
refer to the



--------------------------------------------------------------------------------

term “holders” as defined in the Indenture and the Trustee acting on behalf of
and for the benefit of such holders. The words “herein,” “hereof” and “hereby”
and other words of similar import used in this Supplemental Indenture refer to
this Supplemental Indenture as a whole and not to any particular Section hereof.

2.    Effectiveness. This Supplemental Indenture shall become effective
immediately upon its execution and delivery by the Issuer and the Trustee, but
the amendment to the Indenture set forth in Section 3 shall not become operative
until the “Consent Consideration” (as defined in the Consent) has been paid to
all Holders. If such amendment has not become operative by January 12, 2018,
this Supplemental Indenture shall cease to be effective and shall have no
further force or effect.

3.    Amendment. The definition of “Subsidiary” in Section 1.01 of the Indenture
is amended as by adding the following text immediately prior to the period at
the end of such definition:

“; provided, however, that notwithstanding the foregoing, “Subsidiary” shall not
include direct or indirect subsidiaries of the Company that have a “de minimis”
value as described below and are designated by the Board of Directors as having
a “de minimis” value. A subsidiary may be designated as having a “de minimis
value” if both the following conditions are met: (i) its market value is less
than 0.25% of the consolidated total assets of the Company and its subsidiaries
(as determined in accordance with Applicable Accounting Standards) as of the
most recently completed fiscal quarter for which internal financial statements
are available (it being understood that a negative value shall be deemed to
comply with the foregoing clause) and (ii) the aggregate market value of
subsidiaries which, at the time of such proposed subsidiary designation, have
been designated as having and continue to have “de minimis” value, including the
subsidiary to be designated, is less than 0.50% of the consolidated total assets
of the Company and its subsidiaries (as determined in accordance with Applicable
Accounting Standards) as of the most recently completed fiscal quarter for which
internal financial statements are available. For purposes of the foregoing
sentence, “market value” shall be determined in good faith by the Board of
Directors, which determination may be based on the valuation opinion of a
reputable investment bank, valuation firm or accounting firm. At any time that a
subsidiary that has been designated as having a “de minimis” value ceases to
satisfy the requirements for such designation, such subsidiary shall again be a
Subsidiary of the Company.”

4.     Ratification of Indenture; Supplemental Indentures Part of Indenture.
Except as expressly amended hereby, the Indenture is in all respects ratified
and confirmed and all the terms, conditions and provisions thereof shall remain
in full force and effect. This Supplemental Indenture shall form a part of the
Indenture for all purposes, and every holder of Notes heretofore or hereafter
authenticated and delivered shall be bound hereby.

 

2



--------------------------------------------------------------------------------

5.    Governing Law. THIS SUPPLEMENTAL INDENTURE AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES INSOFAR AS SUCH PRINCIPLES
WOULD DEFER TO THE SUBSTANTIVE LAWS OF SOME OTHER JURISDICTION

6.    Trustee Makes No Representation. The Trustee makes no representation as to
the validity or sufficiency of this Supplemental Indenture or with respect to
the Consent.

7.    Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. Signatures of the parties hereto
transmitted by facsimile or PDF may be used in lieu of the originals shall be
deemed to be their original signatures for all purposes.

8.    Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction thereof.

[Remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Third Supplemental Indenture to
be duly executed as of the date first written above.

 

RESOLUTE FOREST PRODUCTS INC.,
as the Issuer By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Senior Vice President & Chief

Financial Officer

[Signature Page to the Supplemental Indenture]



--------------------------------------------------------------------------------

RESOLUTE FP US INC.
BOWATER NUWAY MID-STATES INC.
LAKE SUPERIOR FOREST PRODUCTS INC.
DONOHUE CORP.
FIBREK U.S. INC.
FIBREK RECYCLING U.S. INC.
CALHOUN NEWSPRINT COMPANY
RESOLUTE FP FLORIDA INC.
ATLAS TISSUE HOLDINGS, INC.

ATLAS SOUTHEAST PAPERS, INC.,
as Guarantors

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Vice President and

Chief Financial Officer

 

ABIBOW RECYCLING LLC
ABITIBI CONSOLIDATED SALES LLC
RESOLUTE GROWTH US LLC,
as Guarantors

 

By: Resolute Forest Products Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to the Supplemental Indenture]



--------------------------------------------------------------------------------

RESOLUTE FP AUGUSTA LLC,
as Guarantor

 

By: Abitibi Consolidated Sales LLC, its Manager

 

By: Resolute Forest Products Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Senior Vice
President and Chief Financial Officer

 

AUGUSTA NEWSPRINT HOLDING LLC,
as Guarantor

 

By: Abitibi Consolidated Sales LLC, its Manager

 

By: Resolute Forest Products Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Senior Vice
President and Chief Financial Officer

 

BOWATER NEWSPRINT SOUTH LLC
FD POWERCO LLC,
as Guarantors By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  
Manager

[Signature Page to the Supplemental Indenture]



--------------------------------------------------------------------------------

GLPC RESIDUAL MANAGEMENT, LLC,
as Guarantor

 

By: Fibrek Recycling U.S. Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Vice President
and Chief Financial Officer

 

ATLAS PAPER MILLS, LLC

ACCURATE PAPER HOLDINGS, LLC,
as Guarantors

 

By: Atlas Tissue Holdings, Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Vice President
and Chief Financial Officer

 

ACCURATE PAPER FLEET, LLC,
as Guarantor

 

By: Accurate Paper Holdings, LLC, its Sole Member

 

By: Atlas Tissue Holdings, Inc., its Sole Member

By:   /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:   Vice President
and Chief Financial Officer

[Signature Page to the Supplemental Indenture]



--------------------------------------------------------------------------------

ATLAS PAPER MANAGEMENT, LLC,
as Guarantor

 

By: Atlas Paper Mills, its Sole Member

 

By: Atlas Tissue Holdings, Inc., its Sole Member

  /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Vice President and

Chief Financial Officer

 

RFP ATLAS SALES LLC,
as Guarantor

 

By: Resolute Growth US LLC, its Sole Member

 

By: Resolute Forest Products Inc., its Sole Member

  /s/ Jo-Ann Longworth   Name:   Jo-Ann Longworth   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to the Supplemental Indenture]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Trustee By:   /s/ Yana Kisienko   Name:   Yana Kisienko   Title:   Vice
President

[Signature Page to the Supplemental Indenture]